Case: 19-13633   Date Filed: 04/10/2020   Page: 1 of 5



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13633
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:19-cv-01582-MHC


GABRIEL RENDON,

                                                         Plaintiff—Appellant,

                                 versus

THE FULTON COUNTY SHERIFF,
THE JAIL ADMINISTRATOR,
et al.,

                                                      Defendants—Appellees.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (April 10, 2020)

Before WILLIAM PRYOR, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 19-13633     Date Filed: 04/10/2020    Page: 2 of 5



      Gabriel Rendon-Villasana appeals pro se the sua sponte dismissal of his

second amended complaint against the Sheriff of Fulton County, Georgia, the

Administrator and the Medical Director of the Fulton County Jail, and their

unnamed subordinates. 28 U.S.C. § 1915A(b)(1). Rendon argues that the Sheriff,

the Administrator, the Medical Director, and “all subordinates who participated in

[his] handling, scheduling, and transporting to and from Grady Hospital” acted

with deliberate indifference to his medical needs by delaying surgery on his jaw

after it was broken by his roommate. 42 U.S.C. § 1983. We affirm the dismissal of

Rendon’s complaint against the Sheriff, the Administrator, and the Medical

Director for failure to state a claim of supervisory liability. See Fed. R. Civ. P.

12(b)(6). But we vacate the order that dismissed Rendon’s complaint against the

subordinates on the ground that they were unidentifiable, and we remand for

further proceedings.

      Rendon has abandoned any challenge he could have made to the dismissal of

his complaint that the Sheriff and the Administrator acted with deliberate

indifference in failing to protect Rendon from having his jaw broken by his

roommate. Although we read Rendon’s brief liberally because he is a pro se

litigant, “issues not briefed on appeal by a pro se litigant are deemed abandoned.”

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Rendon does not dispute

that he alleged no facts to establish that the two officials were subjectively aware


                                           2
               Case: 19-13633      Date Filed: 04/10/2020    Page: 3 of 5



of a serious threat to Rendon and could have prevented his injury. See Hale v.

Tallapoosa Cty., 50 F.3d 1579, 1583 (11th Cir. 1995) (requiring an inmate

complaining of deliberate indifference to prove an official “subjectively knew of

the substantial risk of serious harm and that he knowingly or recklessly

‘disregard[ed] that risk by failing to take reasonable measures to abate it’”). So we

affirm the dismissal of Rendon’s complaint of deliberate indifference for failing to

protect him for failure to state a claim. Fed. R. Civ. P. 12(b)(6).

      The district court did not err by dismissing Rendon’s complaint against the

Sheriff, the Administrator, and the Medical Director for being deliberately

indifferent to his medical needs after his roommate attacked him. Rendon had to

allege enough facts “to state a claim to relief that is plausible on its face,” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), and enable “the court [to]

draw the reasonable inference that the defendant is liable for the misconduct

alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rendon alleged that

“subordinates who participated in [his] handling, scheduling, and transporting to

and from Grady Hospital” knew he was “scheduled for surgery,” refused to answer

questions he “asked about [his] scheduled surgery,” and “failed to ensure [he]

made it to [his] scheduled surgery.” Supervisors are liable only if they personally

participate in the constitutional violation, direct their subordinates to act

unlawfully, or know their subordinates will act unlawfully yet fail to stop them.


                                            3
               Case: 19-13633    Date Filed: 04/10/2020    Page: 4 of 5



See Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010). Although we

accept Rendon’s allegations as true and construe them in the light most favorable

to him, see Douglas v. Yates, 535 F.3d 1316, 1319–20 (11th Cir. 2008), he alleged

no personal involvement by the Sheriff, the Administrator, or the Medical Director

or any causal connection between them and their subordinates’ alleged unlawful

conduct. Rendon failed to state a claim against the Sheriff, the Administrator, or

the Medical Director for acting with deliberate indifference to his medical needs.

      The district court erred by dismissing Rendon’s complaint against the

subordinates on the ground that they were unidentifiable. A pro se inmate may

maintain a complaint against unnamed defendants when the inmate’s allegations

establish he could learn the defendants’ names through discovery and make service

of process. Dean v. Barber, 951 F.2d 1210, 1215–16 (11th Cir. 1992). Although

Rendon could not identify the subordinates by name, they are identifiable based on

his description of their actions during a particular time frame. Rendon alleged that

the subordinates took him to Grady Hospital for treatment on November 14, 2017;

that they returned him to the hospital the next day to “sign[] some liability and

acknowledgment paperwork in regard to the surgery” and “to submit blood and

urine samples” and to receive “a bracelet that the nurse said was [his] ‘pass’ for

surgery”; and that he was “scheduled for surgery on November 21, 2017” but

“nurses and officers” refused to answer his questions about or to ensure he returned


                                          4
               Case: 19-13633   Date Filed: 04/10/2020   Page: 5 of 5



to the hospital to undergo surgery as scheduled. Because Rendon must be given an

opportunity to identify the subordinates who allegedly delayed his medical

treatment and name them in an amended complaint, we vacate the order that

dismissed his complaint against the subordinates and remand for further

proceedings.

      We AFFIRM the dismissal of Rendon’s complaints against the Sheriff, the

Administrator, and the Medical Director. But we VACATE the dismissal of

Rendon’s complaint against the unnamed subordinates for deliberate indifference

to his medical needs and REMAND for further proceedings.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                        5